     Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 1 of 7 PAGEID #: 1



                       UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



Nathaniel Ogle, on behalf of himself and
a class similarly situated,                    Case No. 2: 18-cv-1227

                    Plaintiff,

v.
                                               CLASS ACTION COMPLAINT
Ohio Civil Service Employees
Association, AFSCME, Local 11.

                    Defendant.


                                    COMPLAINT

      Nathaniel Ogle brings this class action on behalf of himself and all others

similarly situated to obtain redress from Ohio Civil Service Employees Association,

AFSCME, Local 11’s (“Union” or “OCSEA”) for its unconstitutional seizure of agency

fees from public employees without their consent.

                            JURISDICTION AND VENUE

      1. The Court has subject-matter jurisdiction over the First Amendment and 42

U.S.C. § 1983 claims alleged in Count I pursuant to 28 U.S.C. §§ 1331 and 1343.

      2. Venue is proper under 28 U.S.C. § 1391, and assignment to the Eastern

Division of this Court appropriate, because the Defendant is headquartered and

conducts business in, and Plaintiff resides and works in, the Eastern Division of this

Court.

                                      PARTIES

      3. Plaintiff Nathaniel Ogle resides and works in Franklin County, Ohio.


                                           1
  Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 2 of 7 PAGEID #: 2



   4. Defendant OCSEA is a labor union whose offices are located at 390

Worthington Rd. Westerville, Ohio 43082.

                         STATEMENT OF THE CLAIM

   5. Plaintiff Nathaniel Ogle has been employed by the Ohio Department of

Taxation since 2011.

   6. Since the beginning of his employment, Ogle has been subject to the exclusive

representation of OCSEA and the terms of the collective bargaining agreements

OCSEA enters into with the State of Ohio.

   7. Ogle is not, and never has been, a member of the OCSEA.

   8. Ohio’s Public Employees’ Collective Bargaining Act (“Act”), Ohio Revised Code

§ 4117, authorizes exclusive representatives and public employers to enter into

agency fee provisions that require, as a condition of employment, “that the employees

in the unit who are not members of the employee organization pay to the employee

organization a fair share fee.” Ohio Rev. Code § 4117.09(C). The Act further provides

that “[t]he deduction of a fair share fee by the public employer from the payroll check

of the employee and its payment to the employee organization is automatic and does

not require the written authorization of the employee.” Id.

   9. OCSEA’s collective bargaining agreements with the State of Ohio for the term

of July 1, 2015 to February 28, 2018, which governs Ogle’s employment, contains a

compulsory fee clause that dictates that:

   Any bargaining unit employee who has served an initial sixty (60) days and
   who has not submitted a voluntary membership dues deduction authorization
   form to the Employer shall, tender to the Union a representation service fee
   beginning in the pay period that includes the 61st day. The amount shall not

                                            2
  Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 3 of 7 PAGEID #: 3



   exceed the dues paid by similarly situated members of the employee
   organization who are in the bargaining unit. The Union shall continue to
   provide an internal rebate procedure which provides for a rebate of
   expenditures in support of partisan politics or ideological causes not germane
   to the work of employee organizations in the realm of collective bargaining.

   When an employee enters the bargaining unit for any reason, the Employer
   shall notify the employee of this Article and provide the employee the
   appropriate deduction forms. Fair share fee deductions shall begin after sixty
   (60) days of service. The Employer shall tender to the Union a representation
   service fee beginning in the pay period that includes the 61st day.

   10. Ogle was compelled to pay fair share fees to OCSEA pursuant this clause,

which were automatically deducted from his paycheck.

   11. OCSEA’s collective bargaining agreements with other public employers in

Ohio also contain forced fee clauses that compelled nonmembers of the union to pay

fees to the union as a condition of their employment.

   12. On June 27, 2018, the Supreme Court held forced fee requirements to be

unconstitutional under the First Amendment and that unions could not

constitutionally collect union dues or fees from public employees without their

affirmative consent. Janus v. AFSCME, Council 31, 138 S. Ct. 2448, 2486 (2018).

   13. OCSEA’s seizure of fair share fees from Ogle, and from other employees who

did not affirmatively consent to paying such fees prior to their exaction, violated their

First Amendment rights.

   14. After the Supreme Court’s decisions in Knox v. SEIU Local 1000, 567 U.S. 298

(2012) and Harris v. Quinn, 134 S. Ct. 2618 (2014), OCSEA should have known that

its seizure of fair share fees from unconsenting employees violated their First

Amendment rights.



                                           3
  Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 4 of 7 PAGEID #: 4



                        PLAINTIFF CLASS ALLEGATIONS

   15. The plaintiff seeks, pursuant to Federal Rule of Civil Procedure 23(b)(1),

(b)(2), and (b)(3), the certification of a class that includes all public employees from

whom OCSEA collected fair share fees or collects fair share fees.

   16. The number of persons in the class makes joinder of the individual class

members impractical.

   17. There are questions of fact and law common to all class members. Factually,

all class members are public employees who are or were compelled to pay fair share

fees to OCSEA and its affiliates as a condition of employment. Legally, OCSEA’s fee

seizures violated all class members’ rights under the First Amendment.

   18. The representative plaintiff’s claims are typical of other members of the class

because all claims concern OSCEA’s unlawful collection of fair share fees.

   19. The representative plaintiff adequately represents the interests of the class,

and has no interests antagonistic to the class.

   20. A class action can be maintained under Rule 23(b)(1)(A) because separate

actions by class members could risk inconsistent adjudications on the underlying

legal issues.

   21. A class action can be maintained under Rule 23(b)(2) because OCSEA acted

on grounds that apply generally to class members, namely by seizing fair share fees

from them without their consent, so that final injunctive or declaratory relief is

appropriate for the class as a whole.




                                           4
  Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 5 of 7 PAGEID #: 5



   22. A class action can be maintained under Rule 23(b)(3) because the common

questions of law and fact identified in the complaint predominate over any questions

affecting only individual class members. A class action is superior to other available

methods for the fair and efficient adjudication of the controversy because, among

other things, all class members are subjected to the same violation of their

constitutional rights, but the amount of money involved in each individual’s claim

would make it burdensome for class members to maintain separate actions. The

amount of the deductions or damages is known to OCSEA.

                               CAUSES OF ACTION

                                       COUNT I
                 (Violation of First Amendment and 42 U.S.C. § 1983)

   23. OCSEA acted under color of state law by entering into and enforcing forced

fee clauses with the State of Ohio and other public employers and by causing to be

deducted and collecting fair share fees from Ogle and class members.

   24. OCSEA, by requiring the payment of fair share fees as a condition of

employment and by collecting such fees, violated Ogle’s and class members’ First

Amendment rights to free speech and association, as secured against state

infringement by the Fourteenth Amendment to the United States Constitution and

42 U.S.C. § 1983.

   25. Ogle and fellow class members have suffered the irreparable harm and injury

inherent in a violation of First Amendment rights, for which there is no adequate

remedy at law.




                                          5
Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 6 of 7 PAGEID #: 6



                          DEMAND FOR RELIEF

 26. The representative plaintiff respectfully requests that the Court:

    a.    certify the plaintiff class;

    b.    declare that OCSEA, by requiring the payment of fair share fees as a

          condition of employment and by collecting fair share fees, violated

          Ogle’s and class members’ First Amendment rights to free speech and

          association, as secured against state infringement by the Fourteenth

          Amendment to the United States Constitution and 42 U.S.C. § 1983.

    c.    declare Ohio Revised Code § 4117.09(C), and all clauses of OCSEA

          collective bargaining agreements that require employees to pay fair

          share fees as a condition of employment, to be unconstitutional under

          the First Amendment, as secured against State infringement by the

          Fourteenth Amendment and 42 U.S.C. § 1983, and to be unenforceable;

    d.    permanently enjoin OCSEA, along with its officers, agents, servants,

          employees, attorneys, and any other person or entity in active concert

          or participation with them, from requiring that public employees pay

          union dues or fees as a condition of employment and from collecting

          union dues or fees from a public employee without first obtaining that

          employee’s affirmative consent;

    e.    order OCSEA to refund with interest all fair share fees that were

          unconstitutionally extracted from Ogle and his fellow class members;

    f.    award Ogle and class members nominal and compensatory damages;


                                         6
 Case: 2:18-cv-01227-GCS-CMV Doc #: 1 Filed: 10/15/18 Page: 7 of 7 PAGEID #: 7



      g.     award costs and attorneys’ fees under 42 U.S.C. § 1988;

      h.     grant all other relief that the Court may deem just and proper.

Date: October 15, 2018,

                                         By /s/ Donald C. Brey
                                         Donald C. Brey (0021965)
                                         Taft Stettinius & Hollister LLP
                                         65 E. State Street, Suite 1000
                                         Columbus, Ohio 43215
                                         Tel (614) 334-6105
                                         dbrey@taftlaw.com

                                         and

                                         Aaron B. Solem
                                         William L. Messenger
                                           (Pro Hac Vice Motions to be filed)
                                         National Right to Work Legal Defense
                                          Foundation
                                         8001 Braddock Road, Suite 600
                                         Springfield, VA 22160
                                         Tel (703) 321-8510
                                         wlm@nrtw.org
                                         abs@nrtw.org

                                         Attorneys for Plaintiffs




                                         7
